                Case 2:10-cr-00197-NJB-SS Document 465 Filed 10/18/18 Page 1 of 3

AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 1




                                       United States District Court
                                                          Eastern District of Louisiana


          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                                                                          (For Revocation ofProbalion or Supervised Release)

                 BRANDON E. TURNER
                                                                          Case No. 10-197 "G"
                                                                          USM No. 31572-034
                                                                           Jerrod Thompson-Hicks
                                                                                                   Defendant's Attorney
 THE DEFENDANT:

 ^ admitted guilt to violation ofcondition(s)               on October 18, 2018           of          ofsupervision.
 •    was found in violation of condition(s) count(s)                                afterdenial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                Nature of Violation                                                           Violation Ended

 Mandatory Condition              On August 4, 2017, Brandon Turner was arrested by personnel

                                  of the FBI New Orleans Gang Task Force and charged with
                                  distribution of heroin (2 counts).



        The defendant is sentenced as provided in pages 2 through                    of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
 fully paid. If ordered to pay restitution, the defendant must notify the couiT and United States attorney of material changes in
 economic circumstances.


 Last Four Digits of Defendant's Soc. Sec. No.:. 7375                     10/18/2018
                                                                                               )ate Ql In/position ofJudgment
 Defendant's Year of Birth:            19^3

 City and State of Defendant's Residence:                                                           Signature of Judge
 New Orleans, LA
                                                                          Nannette Jolivetfe^rown, Chief United States District Judge
                                                                                                 Name and Title of Judge
Case 2:10-cr-00197-NJB-SS Document 465 Filed 10/18/18 Page 2 of 3
Case 2:10-cr-00197-NJB-SS Document 465 Filed 10/18/18 Page 3 of 3
